United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                          June 20, 2001

                                              Before

                              Hon. WILLIAM J. BAUER, Circuit Judge

                              Hon. MICHAEL S. KANNE, Circuit Judge

                              Hon. ILANA DIAMOND ROVNER, Circuit Judge


No. 00-3306
                                                       Appeal from the United States District
ANTONIO GUERRERO,                                      Court for the Northern District
               Plaintiff-Appellant,                    of Illinois, Eastern Division.

       v.                                              No. 98 C 864

JOHN ASHCROFT, Attorney General                        Rebecca R. Pallmeyer,
of the United States,                                  Judge.
                      Defendant-Appellee.



                                            ORDER


       The opinion of this court dated June 13, 2001 is hereby corrected. On page three, first full
paragraph, line six, the word “changes” should be “chances”. On page ten, line twelve, the word “he”
should be deleted before the word “neither”.